BAO                                                                 



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00526-CV





FDM, Inc., Appellant


v.


J. B. Marshall, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. 93-04552, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING






PER CURIAM
	The parties have filed a joint motion to dismiss this appeal.  Tex. R. App. P.
59(a)(1)(A).  Appellant has also filed a motion to substitute name of appellant.   The motions are
granted.
	The appeal is dismissed.

Before Justice Powers, Jones and Kidd
Dismissed on Joint Motion
Filed:   April 19, 1995
Do Not Publish